Citation Nr: 0730906	
Decision Date: 10/01/07    Archive Date: 10/16/07

DOCKET NO.  06-25 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from May 1966 to January 1974.  
He also had service with the Army National Guard.  Service 
personnel records reflect that he received the Combat 
Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating determination of 
the North Little Rock, Arkansas, Department of Veterans 
Affairs (VA) Regional Office (RO).  

The veteran testified before the undersigned at a 
videoconference hearing held in July 2007.

The issue of entitlement to service connection for hearing 
loss is remanded to the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.  


FINDING OF FACT

The veteran's current tinnitus is of service origin.  


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. § 1110 (West 
2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. 
§ 5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.

Service Connection

Service connection will be granted for disability resulting 
from an injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In any case where a veteran was engaged in combat with the 
enemy during a period of war, VA shall accept as sufficient 
proof for purposes of service connection for any disease or 
injury alleged to have been incurred in or aggravated by said 
service, such satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2002).

The veteran's service medical records do not reveal any 
complaints or findings of tinnitus.  

Treatment records obtained in conjunction with the veteran's 
claim reveal that he reported tinnitus at the time of an 
April 1981 private audiogram.  

In January 2006, the veteran was afforded a VA examination.  
At the examination, he denied exposure to loud noises prior 
to service.  He noted that during service he was exposed to 
noise from artillery and machine guns with hearing 
protection.  He reported occupational noise exposure since 
service with ear protection.  He also noted recreational 
exposure to loud noise since service from chain saws and 
table saws with hearing protection.  The examiner observed 
that the veteran reported having bilateral tinnitus in his 
ears, which he heard about 50 percent of the time every day.  
He stated that it began approximately 10 to 12 years ago.  

The examiner opined that based upon the information provided 
by the veteran, it was not likely that the veteran's tinnitus 
was due to his military noise exposure as he reported that it 
began 10 or 12 years ago, which was several years after he 
was discharged from active duty military service.  

In his July 2006 substantive appeal, the veteran indicated 
that his tinnitus started after he sustained in-service 
injuries. 

At his July 2007 hearing, the veteran testified that he was 
awarded a Purple Heart as a result of injuries sustained from 
a land mine explosion.  He stated that he was an infantryman.  
He indicated that as an infantryman he was around shooting 
weapons, mortars, rockets, and big guns.  He reported having 
ringing in his ears when coming off a machine gun range in 
Korea.  He stated that he worked at a machine gun range as a 
trainer and was exposed to machine gun fire for eight to nine 
hours for two days out of a five day training session.  

The veteran reported firing 81 millimeter mortars three to 
four times per hour while training others in Korea.  He also 
noted firing being up to 12000 rounds at a time firing 8 inch 
Howitzers while he was with the National Guard.  

The veteran testified that in combat, he was exposed to fire 
seven days a week, 24 hours per day.  He indicated that he 
was in Vietnam for seven months, at which time he was exposed 
to constant gunfire and explosions.  The veteran also noted 
that he was injured when a land mine went off and he was 
badly burned.  The veteran stated that he noticed ringing in 
his ears while he was on active duty.  He indicated that he 
worked in a control room for many years after his period of 
service and that this was a quiet controlled environment.  
The veteran stated that while the January 2006 examiner 
indicated that his tinnitus had started only ten or fifteen 
years ago, it had actually started back in Korea.  He 
testified that it had continued since that time.  The veteran 
stated that it was his belief that his tinnitus began either 
as a result of the explosion where he sustained his injuries 
or as a result of exposure to machine guns while training 
others on the machine gun range.  

Resolving reasonable doubt in favor of the veteran, service 
connection is warranted for tinnitus.  The Board notes that 
the veteran's service medical records reveal that he 
sustained numerous injuries in April 1967, when a vehicle he 
was riding in struck a land mine and detonated.  The 
veteran's military occupational specialty was listed as a 
light weapons infantryman.  

Although the June 2006 VA examiner indicated that the 
veteran's tinnitus was not likely related to his period of 
service, the opinion was based upon the veteran reporting 
that his tinnitus started 10 to 12 years earlier.  The 
veteran has since testified under oath that tinnitus was 
present during active service in Korea and had continued on 
and off since that time.  

His testimony was more detailed than the history reported on 
the examination, and his testimony appeared to be credible.

Moreover, the private treatment medical records received 
subsequent to the January 2006 VA examination reveal 
complaints of tinnitus more than 25 years prior to the 
January 2006 VA examination.

Although 38 U.S.C.A. § 1154 does not establish service 
connection for a particular disability of a combat veteran, 
it aids the combat veteran by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  See Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996) (noting that § 1154(b) "does not create a statutory 
presumption that a combat veteran's alleged disease or injury 
is service-connected", but "considerably lighten[s] the 
burden of a veteran who seeks benefits for an allegedly 
service-connected disease or injury and who alleges that the 
disease or injury was incurred in, or aggravated by, combat 
service.").

The Board finds the veteran's testimony credible with regard 
to his noise exposure in service.  Such exposure is 
consistent with his combat duties and MOS.  The evidence 
documents current tinnitus.  His testimony as to a continuity 
of symptomatology is both credible and competent.  Resolving 
reasonable doubt in favor of the veteran, this testimony 
supports a link between the current disability and in-service 
noise exposure.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  
As the elements of service connection have all been 
demonstrated, service connection is warranted for tinnitus.  



ORDER

Service connection for tinnitus is granted. 



REMAND

With regard to the veteran's claim of service connection for 
hearing loss, the Board notes that the veteran's service 
medical records for his period of active service do not 
reveal any complaints or findings of hearing loss.  

The Board further observes that the veteran entered service 
in the Army National Guard in February 1981.  An audiological 
evaluation performed at that time revealed pure tone 
thresholds, in decibels, of 20, 30, 25, and 40, for the right 
ear and 5, 15, 15, and 15 for the left ear, at 5000, 1000, 
2000, and 4000 Hertz.  

At the time of the April 1981 private audiological 
evaluation, the veteran was noted to have decibel level 
readings of 10, 20, 10, and 30 in the left ear, and 10, 20, 
30, and 65, in the right ear at 500, 100, 2000, and 4000 
Hertz.  

At the time of a March 1986 periodic examination, the veteran 
had decibel level readings of 9, 20, 22, 66, and 70 in the 
right ear, and 5. 23, 13, 20, and 25 in the left ear, at 500, 
1000, 2000, 3000, and 4000 Hertz.  

At the time of a July 1989 private audiological evaluation, 
the veteran had decibel level readings of 0, 20, 20, 80, and 
75 in the right ear, and 5, 25, 10, 35, and 30 in the left 
ear, at 5000, 1000, 2000, 3000, and 4000 Hertz.  The veteran 
reported that he was in the National Guard and stated that 
the artillery fire hurt his ears.  He noted that he wore 
hearing protection but indicated that he still felt pressure.  

At the time of a November 1989 periodic "over 40" 
examination, the veteran had puretone thresholds in decibels 
of 20, 30, 45, 55, and 50, in the right ear and 35, 50, 30, 
50, and 45 in the left ear, at 500, 1000, 2000, 3000, and 
4000 Hertz.  In the summary of defects and diagnoses of the 
report, the veteran was noted to have hearing loss.

At the time of his November 2006 VA examination, the veteran 
had puretone thresholds in decibels of 30, 35, 75, 90, and 85 
in the right ear, and 20, 30, 40, 60, and 55 in the left ear, 
at 500, 1000, 2000, 3000, and 4000 Hertz.  

At his January 2007 hearing, the veteran reported that he 
fired 8 inch howitzers while in the National Guard.  He 
stated that if you stood behind the gun when it was fired you 
would physically be moved.  

Under 38 U.S.C.A. § 101(24) "active military, naval, or air 
service includes active duty, any period of [ACDUTRA] during 
which the individual concerned was disabled or died from a 
disease or injury incurred in or aggravated in line of duty."

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing ACDUTRA or injury incurred or aggravated by 
inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 
106, 1131.  Under 38 U.S.C.A. § 101(22) (a) and (c) ACDUTRA 
means, in pertinent part, full-time duty in the Armed Forces 
performed by Reserves for training and full-time duty as 
members of the Army National Guard or Air National Guard of 
any State.

While the January 2006 VA examiner indicated that the 
veteran's hearing loss was not likely related to his period 
of active military service, she did not address whether the 
veteran's hearing loss could be related to his period of 
service in the National Guard.  Moreover, the January 2006 VA 
examiner did not have the benefit of reviewing the private 
medical treatment records forwarded by the veteran subsequent 
to the examination.  

VA regulations provide that where "diagnosis is not supported 
by the findings on the examination report or if the report 
does not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2 (2006).  Where the 
Board makes a decision based on an examination report that 
does not contain sufficient detail, remand is required "for 
compliance with the duty to assist by conducting a thorough 
and contemporaneous medical examination."  Goss v. Brown, 9 
Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 
569 (1993).

Accordingly, the case is REMANDED for the following actions:

1.  Ask the examiner who conducted the 
January 2006 VA examination to review the 
claims folder.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that any current 
hearing loss is related to acoustic 
trauma incurred during the veteran's 
periods of ACDUTRA and INACDUTRA while in 
the National Guard.  If hearing loss in 
either ear existed prior to entrance into 
the National Guard, the examiner should 
provide an opinion as to whether the 
condition was aggravated (i.e., became 
permanently worse) during the period of 
the veteran's National Guard service.  

The examiner should provide a rationale 
for the opinion.

If the January 2006 VA examiner is not 
available, schedule the veteran for an 
additional VA examination, with the 
examiner being requested to answer the 
above questions following an examination 
of the veteran and a review of the claims 
folder.  

2.  After completion of the above, re-
adjudicate the claim.  If the claim is 
not fully granted, issue a supplemental 
statement of the case, before returning 
the case to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


